

117 HR 5097 IH: Veterans Equitable Taxation of Student Loans Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5097IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to retroactively and perpetually apply the exclusion of discharged student loan debt for veterans killed or totally and permanently disabled in connection to their service to the United States.1.Short titleThis Act may be cited as the Veterans Equitable Taxation of Student Loans Act or the V.E.T. Student Loans Act.2.Exclusion of discharged student loan debt from gross income of veterans(a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (6)Special rule for VeteransIn the case of a taxpayer who is a veteran of the Armed Forces of the United States, paragraph (5) shall be applied by substituting after December 31, 2000 for after December 31, 2020, and before January 1, 2026. .(b)Effective dateThe amendment made by this section shall take effect as if included in section 9675 of the American Rescue Plan Act of 2021. 